EXHIBIT 10.5

 

SIXTH LOAN MODIFICATION AGREEMENT

 

This Sixth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 15, 2005, by and among (i) SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts  02462 (“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141 and
ASPENTECH, INC., a Texas corporation with offices at Ten Canal Park, Cambridge,
Massachusetts 02141 (jointly and severally, individually and collectively,
“Borrower”)

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER AND
BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED FEBRUARY 14, 2003, A
CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27, 2003, A CERTAIN SECOND
LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A CERTAIN THIRD LOAN
MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN FOURTH LOAN
MODIFICATION AGREEMENT DATED APRIL 1, 2005, AND AS FURTHER AMENDED BY A CERTAIN
FIFTH LOAN MODIFICATION AGREEMENT (THE “FIFTH AMENDMENT”) DATED MAY 6, 2005 (AS
AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations including the Export-Import Bank Loan and
Security Agreement dated as of January 30, 2003, as amended, and all other
agreements, documents and instruments executed and delivered in connection
therewith, all of which shall be referred to collectively as the “Existing Loan
Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                     SECTION 4.4 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE FOLLOWING TEXT APPEARING THEREIN:


 


“BORROWER SHALL CAUSE THE ACCOUNT DEBTORS TO REMIT ALL RECEIVABLES OWNED BY
BORROWER TO SILICON AND SILICON SHALL HOLD ALL PAYMENTS ON, AND PROCEEDS OF,
RECEIVABLES IN A LOCKBOX ACCOUNT, OR SUCH OTHER “BLOCKED ACCOUNT” AS SILICON MAY
SPECIFY, PURSUANT TO A BLOCKED ACCOUNT AGREEMENT IN SUCH FORM AS SILICON MAY
REASONABLY REQUIRE.  ALL SUCH PAYMENTS ON, AND PROCEEDS OF, RECEIVABLES SHALL BE
FIRST APPLIED TO THE OBLIGATIONS IN SUCH ORDER AS SILICON SHALL DETERMINE, WITH
THE EXCESS, IF ANY, DEPOSITED ON A DAILY BASIS INTO AN OPERATING ACCOUNT OF
BORROWER WITH SILICON. “


 

and inserting in lieu thereof the following:

 


“BORROWER SHALL CAUSE THE ACCOUNT DEBTORS TO REMIT ALL RECEIVABLES TO SILICON
AND SILICON SHALL HOLD ALL PAYMENTS ON, AND PROCEEDS OF, RECEIVABLES IN A
LOCKBOX ACCOUNT, CASH COLLATERAL ACCOUNT, AND/OR SUCH OTHER “BLOCKED ACCOUNT” AS
SILICON MAY SPECIFY (COLLECTIVELY, THE LOCKBOX ACCOUNT”), PURSUANT TO SUCH
BLOCKED ACCOUNT AGREEMENTS IN SUCH FORM AS SILICON MAY REASONABLY REQUIRE. 
PRIOR TO THE OCCURRENCE OF A DEFAULT, ALL SUCH PAYMENTS ON, AND PROCEEDS OF,

 

--------------------------------------------------------------------------------


 


RECEIVABLES, AS WELL AS ANY AND ALL OTHER PAYMENTS DEPOSITED INTO THE LOCKBOX
ACCOUNT, SHALL BE HELD BY SILICON IN THE LOCKBOX ACCOUNT, TO BE DISBURSED BY
SILICON AS INSTRUCTED BY BORROWER PURSUANT TO A RECONCILIATION AND DISBURSEMENT
AUTHORIZATION (THE “DISBURSEMENT AUTHORIZATION”) FURNISHED TO SILICON BY
BORROWER OR AS OTHERWISE PROVIDED HEREINBELOW.  BORROWER SHALL DELIVER TO
SILICON A DISBURSEMENT AUTHORIZATION, IN FORM SATISFACTORY TO SILICON, NO LESS
FREQUENTLY THAN ON OR BEFORE 11:00 A.M. ON MONDAY OF EACH WEEK WITH RESPECT TO
THE PRIOR WEEK’S RECEIPTS/DEPOSITS.  BORROWER WARRANTS AND REPRESENTS THAT EACH
SUCH DISBURSEMENT AUTHORIZATION SHALL INCLUDE A DIRECTION THAT ALL SUCH PAYMENTS
ON, AND PROCEEDS OF, RECEIVABLES ARE TO BE APPLIED BY SILICON TO THE OBLIGATIONS
IN SUCH ORDER AS SILICON SHALL DETERMINE, WITH THE EXCESS, IF ANY, DEPOSITED
INTO BORROWER’S OPERATING ACCOUNT MAINTAINED WITH SILICON.  SUCH DISBURSEMENT
AUTHORIZATION SHALL ALSO INCLUDE A DIRECTION THAT ANY OTHER PAYMENTS DEPOSITED
INTO THE LOCKBOX ACCOUNT WHICH DO NOT CONSTITUTE A PORTION OF SILICON’S
COLLATERAL SHALL BE DEPOSITED INTO BORROWER’S OPERATING ACCOUNT OR SUCH OTHER
ACCOUNT AS MAY BE DIRECTED BY BORROWER.  IN THE EVENT BORROWER FAILS TO FURNISH
SILICON WITH THE DISBURSEMENT AUTHORIZATION ON OR BEFORE 11:00 ON MONDAY OF ANY
WEEK, SILICON MAY APPLY SUCH PAYMENTS ON, AND PROCEEDS OF, RECEIVABLES TO THE
OBLIGATIONS IN SUCH ORDER AS SILICON SHALL DETERMINE. UPON REQUEST OF SILICON,
AND IN ADDITION TO ALL REPORTS REQUIRED TO BE DELIVERED BY BORROWER TO SILICON,
BORROWER SHALL DELIVER TO SILICON SUCH ADDITIONAL REPORTS CONCERNING THE
COLLECTION OF RECEIVABLES IN SUCH FORM AND ON SUCH FREQUENCY AS SILICON SHALL
REQUIRE IN ITS DISCRETION.”


 


(II)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 3 OF THE SCHEDULE THERETO:


 

“Collateral Handling Fee:           $2,000.00 ($1,000.00 when not borrowing and
Borrower has advised Silicon that it has elected to be on “non-borrowing
reporting status” pursuant to Section 6, below) per month, payable in arrears.”

 

and inserting in lieu thereof the following:

 


“COLLATERAL HANDLING FEE:           $2,000.00 (WHICH FEE MAY BE INCREASED TO NO
MORE THAN $4,000.00 IN SILICON’S REASONABLE JUDGMENT UPON 30 DAYS’ PRIOR WRITTEN
NOTICE TO BORROWER) PER MONTH, PAYABLE IN ARREARS.”


 


4.                                       CONSENT TO GUGGENHEIM CORPORATE
FUNDING, LLC TRANSACTION AND RELEASE.  SILICON HEREBY UNDERSTANDS THAT THE
BORROWER AND CERTAIN OF ITS SUBSIDIARIES THAT HAVE BEEN OR ARE TO BE FORMED
INTEND TO ENTER INTO CERTAIN TRANSACTIONS WITH GUGGENHEIM CORPORATE FUNDING, LLC
(“GUGGENHEIM”), WHICH INCLUDE (I) ENTERING INTO A PURCHASE AND SALE AGREEMENT
(THE “P&S AGREEMENT”) BETWEEN THE BORROWER AND ASPEN TECHNOLOGY RECEIVABLES I
LLC (“ASPEN I”), WHEREBY THE BORROWER WILL SELL, TRANSFER AND ASSIGN TO ASPEN I
CERTAIN TRANSFERRED RECEIVABLES, RELATED SECURITY, CONTRACTS AND COLLECTIONS (AS
SUCH TERMS ARE DEFINED IN THE P&S AGREEMENT) WITH RESPECT THERETO AND OTHER
PROCEEDS THEREOF (COLLECTIVELY, THE “TRANSFERRED ASSETS”), (II) ENTERING INTO A
PURCHASE AND RE-SALE AGREEMENT (THE “P&RS AGREEMENT”) BETWEEN ASPEN I AND ASPEN
TECHNOLOGY RECEIVABLES II LLC (“ASPEN II”), WHEREBY THE ASPEN 1 WILL SELL,
TRANSFER AND ASSIGN TO ASPEN II THE TRANSFERRED ASSETS, AND (III) ENTERING INTO
A LOAN AGREEMENT, AND RELATED SECURITY AGREEMENT (THE “GUGGENHEIM FINANCING
AGREEMENT”), BETWEEN ASPEN II AND GUGGENHEIM, WHEREBY GUGGENHEIM SHALL ADVANCE
TO ASPEN II A TERM LOAN (ALL SUCH TRANSACTIONS AND RELATED TRANSACTIONS BEING
REFERRED TO AS THE “GUGGENHEIM TRANSACTIONS”).  SILICON HAS BEEN PROVIDED WITH
COPIES OF THE P&S AGREEMENT, THE P&RS AGREEMENT AND THE GUGGENHEIM FINANCING
AGREEMENTS, AND HEREBY CONSENTS, NOTWITHSTANDING ANY PROHIBITIONS IN ANY OF THE
EXISTING LOAN DOCUMENTS, TO THE GUGGENHEIM TRANSACTIONS, INCLUDING, WITHOUT
LIMITATION, THE SALE, TRANSFER AND ASSIGNMENT OF THE TRANSFERRED ASSETS FROM THE
BORROWER TO ASPEN I AND THEN TO ASPEN II, FREE AND CLEAR OF ANY LIEN OR SECURITY
INTEREST OF SILICON, ON OR BEFORE JUNE 15, 2005, AND THE PLEDGE OF THE
TRANSFERRED ASSETS TO GUGGENHEIM IN CONNECTION WITH THE GUGGENHEIM FINANCING
AGREEMENTS (THE SUBSTANTIVE TERMS AND CONDITIONS OF WHICH ARE DETAILED ON
EXHIBIT A ANNEXED HERETO), PROVIDED (I) SUCH SALE OF THE TRANSFERRED ASSETS IS
MADE ON A

 

2

--------------------------------------------------------------------------------


 


“TRUE SALE”, NON-RECOURSE BASIS CONSISTENT WITH BORROWER’S PAST PRACTICES
(EXCEPT AS OTHERWISE SPECIFICALLY CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS,
(II) ON OR BEFORE THE DATE HEREOF, SILICON HAS BEEN FURNISHED WITH A SCHEDULE,
WITH REASONABLE DETAIL, IDENTIFYING THE SPECIFIC RECEIVABLES TO BE SOLD, AND
(III) NO SUCH RECEIVABLES ARE INCLUDED FOR BORROWING HEREUNDER AS AN ELIGIBLE
RECEIVABLE FROM AND AFTER THE DATE OF SUCH SALE.  SILICON SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT IT SHALL RETAIN NO INTEREST IN OR TO THE
TRANSFERRED ASSETS, OR THE PAYMENTS REMITTED IN CONNECTION THEREWITH, AND
SILICON WILL RELEASE ANY AND ALL SUCH INTEREST IN THE TRANSFERRED ASSETS AS
PROVIDED IN THAT CERTAIN PARTIAL RELEASE AND ACKNOWLEDGEMENT AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B ANNEXED HERETO.  SILICON
HEREBY CONFIRMS THAT FROM AND AFTER THE DATE HEREOF, NONE OF THE TRANSFERRED
ASSETS SHALL BE “COLLATERAL” OR “RECEIVABLES” UNDER ANY OF THE EXISTING LOAN
DOCUMENTS, AND MORE SPECIFICALLY, BUT WITHOUT LIMITATION, NONE OF THE
TRANSFERRED ASSETS SHALL BE “INTELLECTUAL PROPERTY” UNDER THOSE CERTAIN NEGATIVE
PLEDGE AGREEMENTS BETWEEN THE BORROWER AND SILICON, DATED JANUARY 30, 2003, AS
AMENDED AND IN EFFECT FROM TIME TO TIME.


 


5.                                       REVOCATION OF CONSENT IN FIFTH
AMENDMENT; REVISED CONSENT TO PAYMENT OF SUBORDINATED DEBT.


 


(A)                                  PARAGRAPH NO 4 (B) OF THE FIFTH AMENDMENT
IS HEREBY DELETED IN ITS ENTIRETY.


 


(B)                                 NOTWITHSTANDING THE TERMS OF THE EXISTING
LOAN DOCUMENTS TO THE CONTRARY, INCLUDING, WITHOUT LIMITATION, SECTION 5.5 OF
THE LOAN AGREEMENT, BORROWER MAY NOT REDEEM, RETIRE, PURCHASE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, ANY OF BORROWER’S STOCK, AND/OR ANY OF
BORROWER’S 5 1/4% CONVERTIBLE SUBORDINATED DEBENTURES OR OTHER SUBORDINATED DEBT
INSTRUMENTS; PROVIDED, HOWEVER, BANK HEREBY CONSENTS TO BORROWER’S PROPOSED
REPAYMENT ON OR BEFORE JUNE 15, 2005 OF BORROWER’S 5 1/4% CONVERTIBLE
SUBORDINATED DEBENTURES, PROVIDED THAT, AT THE TIME OF SUCH PAYMENT: (I) NO
BORROWER IS THEN IN DEFAULT OR WOULD BE IN DEFAULT AFTER GIVING EFFECT TO SUCH
PAYMENT, (II) BORROWER WILL BE IN PRO-FORMA COMPLIANCE WITH THE ADJUSTED QUICK
RATIO COVENANT SET FORTH IN SECTION 5(C) OF THE SCHEDULE TO THE LOAN AGREEMENT
AS OF THE SUBSEQUENT REPORTING PERIOD AFTER GIVING EFFECT TO THE MAKING OF SUCH
PAYMENT, (III) BORROWER WILL HAVE, AFTER GIVING EFFECT TO SUCH PAYMENT, AT LEAST
$40,000,000.00 IN CASH/EXCESS AVAILABILITY, (IV) SUCH PAYMENT DOES NOT EXCEED
$56,745,000 (PLUS ACCRUED INTEREST), AND (V) BORROWER DELIVERS TO BANK A WRITTEN
NOTICE AT LEAST ONE (1) BUSINESS DAY PRIOR TO MAKING SUCH PAYMENT, WHICH NOTICE
CONTAINS THE APPROPRIATE REPORTS AND CALCULATION EVIDENCING BORROWER’S PRO-FORMA
COMPLIANCE WITH EACH OF THE ADJUSTED QUICK RATIO COVENANT SET FORTH IN
SECTION 5(C) OF THE SCHEDULE TO THE LOAN AGREEMENT AFTER GIVING EFFECT TO THE
MAKING OF SUCH PAYMENT AS WELL AS EVIDENCE THAT BORROWER WILL HAVE CASH/EXCESS
AVAILABILITY OF AT LEAST $40,000,000.00 AFTER GIVING EFFECT TO THE MAKING OF
SUCH PAYMENT.  AS USED HEREIN, “CASH/EXCESS AVAILABILITY” SHALL MEAN (I)
BORROWER’S CASH DEPOSITS MAINTAINED WITH BANK, PLUS (II) BORROWER’S EXCESS
“AVAILABILITY” UNDER THE LOAN AGREEMENT (NET OF LOANS, LETTERS OF CREDIT OR
OTHER INDEBTEDNESS DUE AND OWING BY BORROWER TO BANK), AS DETERMINED BY SILICON
BASED UPON THE CREDIT LIMIT RESTRICTIONS SET FORTH IN SECTION 1 OF THE
SCHEDULE TO THE LOAN AGREEMENT).


 


6.                                       FEES.  BORROWER SHALL PAY TO BANK A
CONSENT, WAIVER AND MODIFICATION FEE OF $100,000.00, WHICH FEE SHALL BE DUE ON
THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  THE
BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN
CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


7.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT, EXCEPT THAT, AS PROVIDED ABOVE, FROM AND AFTER THE DATE HEREOF, THE
“INTELLECTUAL PROPERTY” AS DEFINED THEREIN, SHALL NOT INCLUDE AND SHALL
SPECIFICALLY EXCLUDE ANY TRANSFERRED ASSETS.

 

3

--------------------------------------------------------------------------------


 


8.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN HAS NOT CHANGED AS
OF THE DATE HEREOF, OTHER THAN IN CONNECTION WITH THE FORMATION OF ASPEN I AND
ASPEN II AS CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS.


 


9.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


10.                                 RATIFICATION OF LOAN DOCUMENTS.  BORROWER
HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL
SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS, IN
EACH CASE ALL AS MODIFIED HEREBY.


 


11.                                 NO DEFENSES OF BORROWER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


12.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.


 


13.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

   /s/ Charles F. Kane

 

 

Name:

 Charles F. Kane

 

 

Title:

  SVP & CFO

 

 

 

 

 

 

ASPENTECH, INC.

 

 

 

 

 

By:

    /s/ Charles F. Kane

 

 

Name:

 Charles F. Kane

 

 

Title:

 VP

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

     /s/ Michael Tramack

 

 

Name:

  Michael Tramack

 

 

Title:

Relationship Manager

 

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

By:

  /s/ Charles F. Kane

 

Name:

  Charles F. Kane

 

Title:

  VP

 

 

--------------------------------------------------------------------------------